Citation Nr: 1211484	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability. 

2.   Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from January 1973 and March 1976. 

These matters come before the Board of Veterans Appeals (Board) from rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, in an April 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for a low back disability.  In an August 2007 Statement of the Case, the RO reopened the previously denied claim.  However, the United States Court of Appeals for Veterans Claims (Court) has made it clear that even if an RO makes an initial determination to reopen a claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In a November 2008 rating decision, the same RO also denied service connection for bilateral hearing loss and tinnitus.

In August 2010, the Veteran testified at a personal hearing before a RO Decision Review Officer.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1977 decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

2.  Evidence added to the record since the July 1977 decision is relevant and probative of the issue of entitlement to service connection for a low back disability.

3.  The current low back disability is unrelated to service.

4.  Tinnitus is unrelated to service.

CONCLUSIONS OF LAW

1.  July 1977 rating decision that denied service connection for a back disability final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for entitlement to service connection for a low back is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 2002); 38 C.F.R. § 3.3102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In September 2005, March 2006, and August 2008, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim. See 38 C.F.R. § 3.159(b)(1).   The Veteran was also informed of what new and material evidence could be submitted to reopen his claim for service connection for a low back disability, what type of evidence would qualify as "new" evidence, and per the requirements set forth in Kent, specifically informed him of what evidence would be necessary to substantiate the element or elements required to establish the claim that was found insufficient in the previous denial

The Board acknowledges that the content of the September 2005 letter with respect to the Veteran's low back claim did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the low back claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the April 2006 rating decision,  August 2007 SOC, and March 2010 and May 2011 SSOCs explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional 30 and/or 60-day periods to submit more evidence. 

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, Texas Workers' Compensation Commission records, and private and VA outpatient treatment records.  

VA examinations and opinions with respect to the issues on appeal were obtained in 
October 2008 and April 2011.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations (with opinions) obtained in this case are adequate, as they are based on detailed and thorough physical examinations and the examiners also provided well-supported rationales for the stated conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Applicable Legal Criteria

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, Vet. App. 2006 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)


B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and sensorineural hearing loss as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


III. Legal Analysis

1.   New and Material Evidence-Low Back

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a low back disability.  The record reflects that, in July 1977, the RO denied the Veteran's claim of service connection for a back disability because he failed to report for an examination and the evidence of record was insufficient for rating purposes.  It was administratively denied for failure to prosecute.  No appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the final July 1977 rating decision includes a March 1977 VA From 10-10m (Medical Certificate and History) which shows that the Veteran reported being in a motorcycle accident and experiencing spinal and shoulder pain.  He was diagnosed with a right shoulder AC joint sprain.  Also of record was the Veteran's January 1973 enlistment examination report.

Evidence added to the record since the final July 1977 RO decision includes VA and private treatment records showing complaints of, and treatment for, a low back disability that has been variously diagnosed as mechanical low back pain, low back pain with sciatica, herniated disc, and/or degenerative disc disease.  It also contains SSA and Texas Workers Compensation Commission records.  The newly submitted evidence also includes an April 2011 VA examination report.  The record also contains statements from the Veteran regarding his low back disability.

The evidence received since the July 1977 rating decision reflects that the Veteran has been diagnosed with a low back disability, which was not shown previously.  When viewed in the context of the record, this evidence relates to a fact not previously demonstrated prior to July 1977.  As such, it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for a low back disability is reopened.  See 38 C.F.R. § 3.156.  The application to reopen the claim is therefore granted and is further addressed in the decision that follows.

In the alternative, the issue could have been addressed as a new claim.

2.  Service Connection

A.  Low Back Disability

The Veteran asserts that service connection is warranted for a low back disability.  With respect to a current disability, post-service treatment records show that he has complained of back pain that has been diagnosed as mechanical low back pain, low back pain with sciatica, herniated disc, and/or degenerative disc disease.

With respect to an in-service injury, the Veteran's service treatment records fail to show that he complained of, or was treated for a low back disability.  Nevertheless, the Veteran contends that he injured his back after falling down stairs while carrying to a locker.  (RO Hearing Transcript (T.) at page (pg.) 3.)  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., injuring his back in service during a fall).  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds that the Veteran's statements regarding his in-service back injury to be credible, particularly in light of the fact that he reported the same history of the incurrence of his back injury more than 30 years ago in a March 1976 VA Form 21-526.
 
However, the Board finds that any assertions by the Veteran as to continuity of symptomatology of his low back condition since service to be contradicted by the more probative evidence and are not credible   The Veteran's August 2010 RO hearing transcript shows that he testified that he was treated several times at the VA Medical Center for back pain where he was given pain pills.  (Transcript (T.) at page (pg.) 3-4.)  The Board acknowledges that the Veteran complained of experiencing spinal pain in May 1977.  However, there is no other complaint of, or treatment for, a low back disability between 1977 and 2004.  It stands to reason that if the Veteran had, in fact, been treated for low back symptomatology "several times" at a VA medical facility as he testified, then there would be more contemporaneous evidence of such treatments than the one, May 1977, VA clinical record of record.  There is no evidence, and the Veteran has not asserted, that there any pertinent treatment records from this period missing from his claims file.  This lack of evidence when the Veteran has asserted that there is evidence constitutes negative evidence.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements. 

The Board also finds that the Veteran's statements linking his current back condition to service are not credible.  In this regard, although a May 1977 VA treatment record shows that the Veteran complained of experiencing spinal pain, such complaint was made in conjunction with treatment following a motorcycle accident.  Likewise, although the record shows that the Veteran complained of, and sought treatment for low pain in 2004, such complaints were made following his November 26, 2004 work place injury.  In this regard, records from the Texas Workers' Compensation Commission show that the Veteran, who was then a truck driver, injured his back while unloading pallets from his trailer and pulling them uphill.  Significantly, the record does not show that the Veteran even mentioned his in-service low back injury in conjunction with either his May 1977 or November 2004 back complaints.

Moreover, an April 2011 VA examination report shows that the examiner opined that "it is less likely as not that the Veteran's current back condition is associated with the military service.  More likely than not it is a residual of the workman's compensation injury from 2004."  In reaching this conclusion, the examiner noted that the Veteran had a worker's compensation injury in 2004 after falling off of a truck and there is no evidence of treatment or evaluation from discharge from the service in 1976 until the worker's compensation injury in 2004.  The Board finds that the April 2011 examiner's opinion, which was made after an evaluation of the Veteran, a review of his claims file, and consideration of the Veteran's competent and credible statements regarding his in-service back injury, to be highly probative and competent evidence with respect to the question of whether the Veteran's current low back disability is etiologically related to his in-service back injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The Board notes that there is no other competent clinical opinion of record to the contrary. 

The Board recognizes the apparent sincerity of the Veteran's statements made in support of this claim.  While he is competent to state that he injured low back in service and currently experiences certain low back symptomatology, the Veteran's opinion is very substantially outweighed by that of the VA examiner, who does have medical training and expertise and reviewed the claims file in its entirety.   The Board also points out that VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Overall, it is the determination of the Board that service connection is not warranted for a low back disability, and this claim must be denied.  The Veteran has been a reliable historian regarding in-service and post-service injuries.  However, the more probative evidence establishes that the current disability is unrelated to the in-service event.  In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 

2.  Tinnitus

The Veteran asserts that service connection is warranted for tinnitus.  With respect to a current disability, October 2008 and April 2011 VA examination reports that that he has reported experiencing tinnitus.  The Board acknowledges that the Veteran is competent to report that he experiences tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing tinnitus).  The Board notes that it has no reason to question the credibility of the Veteran's statements in this regard.  Accordingly, the Board finds that the Veteran has a current tinnitus disability.
 
With respect to an in-service injury, the Veteran's service treatment records fail to show that complained of, or was treated for tinnitus.  Nevertheless, he contends that such disability is due to the noise that he was exposed while serving in Germany.   In a September 2008 VA 21-4138 (Statement in Support of Claim), he specifically indicated that he was "in transportation and drove a Duce 1/4 quarter ton truck transporting munitions, foodstaffs, and troops."  He further stated that while in Germany, he spent the majority of his time "out in the field in preparation combat exercises...and I was constantly exposed to all types of amor/tank firing, small arms artillery, and aircrafts."  He indicated that hearing protection was not issued, nor was any type of hearing protection used. 

The Veteran's DD Form 214 shows that his military occupational specialty was that of a motor transportation operator and that his last duty assignment was with an infantry division.  The Board also notes that the Veteran is competent to report exposure to loud noise in service.  See, Id.  The Board further finds that the Veteran is credible in this regard as such incidents are consistent with the circumstances of his service.  Thus, in light of all the evidence of record and the Veteran's competent and credible statements regarding exposure to loud noises in service, acoustic trauma due to loud noise exposure in service is conceded as such is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

However, the Board finds that the Veteran's assertions that his tinnitus is related to service are not credible and that the more probative evidence is against the claim.  In this regard, post-service evidence of record does not show complaints of, or treatment for, tinnitus until 2008, almost 30 years after his 1976 discharge from service.  The Board emphasizes this multi-year gap between discharge from active duty service is for consideration in determining whether the Veteran's tinnitus is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, the Board finds that any assertions by the Veteran as to continuity of symptomatology of his tinnitus since service to be contradicted by the more probative evidence and is not credible.  Indeed, the Board observes that the Veteran filed a VA disability compensation claim for service connection right after service in March 1976 for other disabilities, but did not claim service connection for tinnitus nor did he make any mention of any related symptomatology.  Likewise, he filed another claim for VA disability benefits for another disability in August 2005, but again did not claim service connection for tinnitus nor did he make any mention of any related symptomatology.  This silence when otherwise speaking constitutes negative evidence.  The Board finds it not credible that he would file a claim for other disabilities and not for ongoing ringing in his ears if he were experiencing continuity.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.

Further, with respect to the etiology of Veteran's current tinnitus, an October 2008 VA examination report shows that the examiner opined that it is more likely than not that tinnitus was related to significant amounts of post-military unprotected noise.  Likewise, an April 2011 VA examination report shows that the examiner, 
who noted that the Veteran reported an onset of tinnitus 20-30 years ago and denied any trouble with tinnitus prior to 1980, stated that "based on this report and his history of occupational noise exposure, it is my opinion that military noise is less likely than not responsible for...tinnitus."

The Board finds that the October 2008 and April 2011examiners' opinions, which were made after an evaluation of the Veteran, a review of his claims file, and consideration of the Veteran's competent and credible statements regarding his in-service noise exposure, to be highly probative and competent evidence with respect to the question of whether the Veteran's current tinnitus is etiologically related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The Board notes that there is no other competent clinical opinion of record to the contrary. 

The Board recognizes the apparent sincerity of the Veteran's statements made in support of this claim.  While he is competent to state that he was exposed to noise in service and currently experiences tinnitus, the Veteran's opinion is very substantially outweighed by that of the VA examiners, who have medical training and expertise and reviewed the claims file in its entirety.  The Board also points out that VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Overall, it is the determination of the Board that service connection is not warranted for tinnitus, and this claim must be denied.  The Veteran has been a reliable historian regarding in-service noise exposure.  However, the more probative evidence establishes that the current disability is unrelated to the in-service event.  In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

The application to reopen the claim for entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for tinnitus is denied.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2011). Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2011).
The Veteran asserts that service connection is warranted for bilateral hearing loss disability.  Post-service evidence of record shows that the Veteran has current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  He contends that he was exposed to acoustic trauma while serving in Germany.  As noted in greater detail above, the Board has conceded that the Veteran experienced  acoustic trauma due to loud noise exposure in service.

With respect to in-service hearing loss, the Veteran's January 1973 enlistment examination shows that he had the following pure tone thresholds, in decibels:


 


HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
-
30
LEFT
15
25
15
-
10

The Board notes that the 30 decibel auditory threshold on the right side at the 4000 Hz level and the 25 decibel auditory threshold on the left side at the 1000 Hz level constitutes impaired hearing.  Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  As such, the Veteran is not entitled to the presumption of soundness on induction as to right or left ear hearing disability.  

The record shows that the Veteran was afforded VA examinations in October 2008 and April 2011.  However, the Board observes that the examiners' opinions only pertained to whether the Veteran's current hearing loss was incurred due to his service.  The examiner failed to provide an opinion as to whether the Veteran's documented pre-existing bilateral hearing loss disability was chronically aggravated by service.  

Therefore, for the foregoing reason, the Board finds that a new clinical opinion is necessary to ascertain the etiology of the Veteran's bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an audiologist.  An examination is not required but may be ordered if the RO/AMC deems it necessary.  The claims file, including a copy of this Remand, must be sent to the audiologist for review. 

The clinician is requested to furnish an opinion concerning whether it is at least as likely as not that pre-existing 
bilateral hearing loss, as demonstrated on enlistment examination in January 1973 was permanently aggravated beyond its natural progression by service, to include as due to exposure to aircraft, armor/tank, and gunfire noise. If there was in-service aggravation, please describe the pre-existing baseline level of the disability prior to such aggravation.

2.  Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


